BROWN, C.J., concurring.
I agree that the grant of the partial summary judgment was clearly inappropriate; however, I would add these comments. This court's decision to affirm the trial court's annulment of the testament was a three to two split decision.
The father, Joseph Cook, put his wealth into a corporation, Rodidaco. He divided the shares equally between his three children but maintained his role as president. His two sons, who are lawyers in Bossier Parish, ousted their father as president.
The law firm of Cook, Yancey, King & Galloway, and in particular, attorney Bernard Johnson, represented and guided the father and his daughter throughout all these proceedings. In July 2012, the father filed a lawsuit for $408,000 against Rodidaco and his two sons for repayment of a debt and executed a will leaving all of his property to his daughter.
The lawsuit was pending when the father died on January 18, 2013. Five days after the father's death, on January 23, attorney Johnson probated the will. Two days later, the two sons petitioned to be *692appointed administrator and opposed the ex parte probate of the will. Attorney Johnson received a copy of the petition and in February, he went to the courthouse and obtained a judgment of possession. At argument in this Court, attorney Johnson said that he vaguely remembered the petition and thought that it was dismissed. It was not dismissed. In August 2013, a new petition was filed by the two sons and the first petition was forgotten. This trial was pursuant to the new petition.
No mention has been made of the $408,000 lawsuit filed by the father against the petitioners herein and the corporation. The daughter owns a third of the corporation. The two sons, who are attorneys, have offices, a granite yard and a restaurant rent-free. The trial court considered none of these matters or the pending lawsuit for $408,000 in imposing a draconian penalty of 20% each year on the daughter, who was guided throughout by her attorney.
APPLICATION FOR REHEARING
Before BROWN, WILLIAMS, MOORE, PITMAN AND STONE, JJ.
Rehearing denied.